FILED
                             NOT FOR PUBLICATION                            MAR 03 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DOUGLAS STEPHEN FRENCH,                           No. 08-35892

               Plaintiff - Appellant,             D.C. No. 3:08-cv-00528-HA

   v.
                                                  MEMORANDUM *
CYNTHIA D. CARLSON; et al.,

               Defendants - Appellees.



                     Appeal from the United States District Court
                              for the District of Oregon
                     Ancer L. Haggerty, District Judge, Presiding

                             Submitted February 16, 2010 **


Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Douglas Stephen French, an Oregon state prisoner, appeals pro se from the

district court’s judgment dismissing pursuant to 28 U.S.C. § 1915(e)(2)(B) his


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

        **   The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

PDM/Research
action under 42 U.S.C. § 1983 alleging that defendants unlawfully amended a

judgment in his state criminal case in order to impose consecutive sentences. We

review de novo, Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998)

(order), and we affirm.

       The district court properly dismissed the claims against the state judge on

grounds of judicial immunity because the state judge was not acting in the “clear

absence” of jurisdiction. Sadoski v. Mosley, 435 F.3d 1076, 1079 (9th Cir. 2006).

       The district court properly dismissed the claims against the district attorney

defendants on grounds of prosecutorial immunity. See Imbler v. Pachtman, 424
U.S. 409, 430 (1976) (holding that prosecutors are entitled to absolute immunity

under section 1983 for conduct that is “intimately associated with the judicial

phase of the criminal process”).

       The district court properly dismissed the claims against the public defender

because French alleged no facts demonstrating the public defender was acting

under color of state law when he represented French. See Miranda v. Clark

County, Nev., 319 F.3d 465, 468 (9th Cir. 2003) (en banc) (explaining that state

public defender performing traditional lawyer functions was not a state actor under

section 1983).




PDM/Research                               2                                      08-35892
       Our review of the record indicates that French did not demonstrate

“exceptional circumstances” warranting the appointment of counsel. See Terrell v.

Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991).

       French’s remaining contentions are unpersuasive.

       AFFIRMED.




PDM/Research                             3                                  08-35892